

115 HRES 1070 IH: Recognizing the 75th anniversary of the United States Merchant Marine Academy.
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1070IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Suozzi (for himself, Mr. King of New York, Mr. Wittman, Mr. Courtney, Mr. Kilmer, Miss Rice of New York, Mr. Bacon, Ms. Stefanik, Mr. Garamendi, Mr. Byrne, Mr. Austin Scott of Georgia, Mr. Meeks, Mr. Zeldin, Ms. Meng, and Mr. Ross) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 75th anniversary of the United States Merchant Marine Academy.
	
 Whereas the United States Merchant Marine Academy (USMMA) has developed a rich history of military and maritime service since its founding on September 30, 1943;
 Whereas New Yorkers are proud to have USMMA, one of our Nation’s five Federal service academies, on Long Island, New York;
 Whereas USMMA Midshipmen undergo extensive training, including spending a year at sea; Whereas USMMA Midshipmen and alumni have exemplified the Academy’s motto, Acta non Verba, (Deeds not Words), by faithfully serving our Nation in times of both war and peace;
 Whereas the USMMA is the only Federal service academy whose students have engaged in combat in times of war;
 Whereas during World War II, 142 Midshipmen gave their lives on behalf of our Nation; Whereas USMMA is the only Federal service academy awarded a Battle Standard, recognizing those sacrifices;
 Whereas the USMMA became the first Federal service academy to admit women in 1974 and graduate women in 1978;
 Whereas in the wake of the 9/11 terrorist attacks, staff and Midshipmen evacuated civilians from lower Manhattan and transported first responders and supplies to Ground Zero;
 Whereas Midshipmen are the future of our Nation’s maritime industry and will play a critical role in our defense capabilities through maritime service and commission in United States Armed Forces;
 Whereas USMMA graduates commit to eight years of service as officers in reserve units of the Armed Forces;
 Whereas USMMA graduates make up approximately 80 percent of the United States Navy Strategic Sealift Officers Force;
 Whereas during wartime or national emergency, a substantial number of merchant marine officers who are required to report for military service and assist in wartime efforts are USMMA graduates; and
 Whereas the United States Merchant Marine Academy has demonstrated its deep commitment to the people of the United States and the safety of our Nation: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 75th anniversary of the United States Merchant Marine Academy;
 (2)remembers the 142 USMMA Midshipmen who lost their lives fighting in World War II; (3)commends all Midshipmen for their defense readiness capabilities in times of war and peace; and
 (4)expresses its deepest gratitude to all the Midshipmen and merchant mariners who gave their lives and made sacrifices in honorable service to the United States of America.
			